
	

114 HR 4584 IH: POLICE Act of 2016
U.S. House of Representatives
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4584
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2016
			Mr. Carter of Texas introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize COPS grantees to use
			 grant funds for active shooter training, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the POLICE Act of 2016. 2.Additional authorized use of COPS fundsSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended—
 (1)in paragraph (16), by striking ; and at the end; (2)in paragraph (17), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (18)to participate in nationally-recognized active shooter training programs that offer scenario-based, integrated response courses designed to counter active shooter threats or acts of terrorism against individuals or facilities..
			
